The facts as shown by the record and the affidavits filed in support of and in opposition to the motion, so far as pertinent to the point passed upon by the Court, were:
« — That on May 23,1896, a final decree was entered in favor of the complainant.
b — That on August 12, 1896,- the court made an order giving the defendant 120 days from the date of entry of decree to settle a case.
c — That the case was not settled and filed within the time allowed in said order, and was not filed until more.than five months after the entry of the decree.